774 F.2d 1390
In re NORTH AMERICAN COIN AND CURRENCY, LTD., Debtor.Daniel A. TORRES, M.D., P.C., and Arthur R. Rose andKathleen Rose, et al., Plaintiffs/Appellants,v.Harry V. EASTLICK, Successor Trustee of North American Coin& Currency, Ltd., Debtor et al., Defendants/Appellees.
No. CA 84-1731.
United States Court of Appeals,Ninth Circuit.
Oct. 24, 1985.

James M. Marlar, Ryley, Carlock & Applewhite, Phoenix, Ariz., for plaintiffs/appellants.
Jeffrey S. Leonard, Phoenix, Ariz., for defendants/appellees.
Appeal from the United States District Court for the District of Arizona.
Prior report:  767 F.2d 1573.
Before MERRILL, CANBY and NORRIS, Circuit Judges.

ORDER

1
The following amendment is made to the last sentence of the first paragraph of this court's opinion in this case.  "We have jurisdiction over the appeal pursuant to 28 U.S.C. Sec. 1291, and we affirm" is modified to read "We affirm the judgment of the district court."